Citation Nr: 1517485	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  13-21 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II (diabetes).  

2.  Entitlement to service connection for a bilateral ankle disability, to include as due to bilateral flat feet.

3.  Entitlement to service connection for a bilateral knee disability, to include as due to bilateral flat feet.  

4.  Entitlement to a rating in excess of 10 percent for bilateral flat feet.  


REPRESENTATION

The Veteran represented by:    Disabled American Veterans




ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1997 to November 1997.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision by the Baltimore, Maryland Department of Veterans Affairs (VA) Regional Office (RO) and a June 2013 rating decision by the St. Paul, Minnesota RO.  The RO in Baltimore has jurisdiction of the file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that in recent claims filed by the Veteran, including the knees and ankle claims, and a claim not before the Board filed in March 2014, the Veteran identified treatment at the Baltimore VAMC from January 2009 to the present.  The file, however, only contains VAMC records to October 2010 plus the VA examinations.  The Board has determined that the missing records should be associated with the file.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them).  Therefore, a complete set of VAMC records from separation from October 2010 to the present should be requested to ensure that the Board has all relevant VAMC records.
In a VA examination for the ankles and knees in April 2013, the VA examiner noted the Veteran received treatment from a Dr. White in Bethesda, Maryland.  The Veteran has submitted a December 2011 report from Dr. J. Witte, who practices in Rockville and Germantown, Maryland.  Although not absolutely clear due to the similarity in names, it appears that the Veteran has seen two different doctors but in any event, other than a single report from Dr. Witte, the private medical records have not been obtained.  The Board has determined that the records are relevant and there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010) (discussing records from the Social Security Administration).

The Veteran has also asserted she has diabetes that was caused or originated in service.  She points to treatment in October 1997 where she complained of excessive thirst and fatigue as the onset of diabetes symptoms.  She further argues the diabetes symptoms continued until formally diagnosed in March 2009.  There has not been a VA examination to determine whether the Veteran's diabetes is related to the incident noted in private treatment records (which occurred during service) or service generally.  Once the records development is completed, a VA medical examination and accompanying medical opinion is needed to ascertain the etiology of the diabetes.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA medical records of treatment of the Veteran dated from October 2010 to the present.   

All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file.

2.  Ask the Veteran to submit or authorize VA to obtain the medical records of Dr. White in Bethesda, Maryland and Dr. J. Witte, in Rockville and Germantown, Maryland.

All efforts to obtain these records must be documented in the file.  The RO should make two attempts to obtain these records once authorization is obtained, unless the first attempt reveals that further attempts would be futile.  If records are identified but not obtained the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained the claim may be readjudicated.

3.  Provide the Veteran with a VA diabetes examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The examiner is asked to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the diabetes began in service, was caused by service, or is otherwise related to service.

The examiner is asked to discuss the clinical significance of treatment in October 1997 for excessive thirst and fatigue, which the Veteran states continued after service until she was formally diagnosed with diabetes in March 2009.  

A complete rationale for any opinion offered should be provided.

4.  Schedule the Veteran for a VA orthopedic examination to address the Veteran's claims that his bilateral knee and ankle disability are secondary to his service connected flat feet.  The claims file must be made available to the examiner in conjunction with the examination.  The examiner should identify any disability of the bilateral knees or ankles, and as to each disability is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any knee or ankle disability was caused or aggravated by the Veteran's service-connected flat feet.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

A complete rationale must be provided for any opinion offered.

5.  After the development requested is completed, readjudicate the claims for service connection for diabetes, service connection for a bilateral knee disability, service connection for a bilateral ankle disability, and an increased rating for the flat feet disability.  If any benefit sought remains denied, furnish the Veteran and her representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




